PER CURIAM:
Gilbert L. Spurlock appeals the district court’s orders accepting the report and recommendation of a magistrate judge and dismissing his civil complaint for lack of jurisdiction and denying his motion to remand. We have reviewed the record and find no reversible error. Accordingly, we affirm because the district court correctly concluded that it lacked jurisdiction to either entertain the merits of Spurlock’s complaint or remand the case to state court. See Spurlock v. Bank of America, No. CA-04-1193 (S.D.W.Va. Dec. 2 and Dec. 13, 2005). We deny Spurlock’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.